Exhibit 10.1

CELATOR PHARMACEUTICALS, INC.

2013 EQUITY INCENTIVE PLAN

The purpose of the Celator Pharmaceuticals, Inc. 2013 Equity Incentive Plan is
to provide (i) designated employees of Celator Pharmaceuticals, Inc. (the
“Company”) and its parents and subsidiaries, (ii) certain consultants and
advisors who perform services for the Company or its parents or subsidiaries and
(iii) non-employee members of the Board of Directors of the Company (the
“Board”) with the opportunity to receive grants of incentive stock options,
nonqualified stock options, stock awards, stock units, stock appreciation rights
and other equity-based awards. The Company believes that this Plan will
encourage the participants to contribute materially to the growth of the
Company, thereby benefitting the Company’s stockholders, and will align the
economic interests of the participants with those of the stockholders.

1. Administration and Delegation.

(a) Committee. This Plan shall be administered by a committee consisting of two
or more members of the Board, which shall consist of “outside directors” as
defined under section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”), and related Treasury regulations, “non-employee directors” as
defined under Rule 16b-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) and, when applicable, by “independent directors” as defined
by the rules of any national securities exchange (the “Exchange”) upon which
shares of the Company’s capital stock shall be listed. However, the Board may
ratify or approve any grants as it deems appropriate, and the Board shall
approve and administer all grants made to non-employee directors. The committee
may delegate authority to one or more subcommittees as it deems appropriate. To
the extent that a committee or subcommittee administers this Plan, references in
this Plan to the “Board” shall be deemed to refer to the committee or
subcommittee.

(b) Board Authority. The Board shall have the sole authority to (i) determine
the individuals to whom grants shall be made under this Plan, (ii) determine the
type, size and terms of the grants to be made to each such individual,
(iii) determine the time when the grants will be made and the duration of any
applicable exercise or restriction period, including the criteria for
exercisability and the acceleration of exercisability, (iv) amend the terms of
any previously issued grant, and (v) deal with any other matters arising under
this Plan.

(c) Board Determinations. The Board shall have full power and authority to
administer and interpret this Plan, to make factual determinations and to adopt
or amend such rules, regulations, agreements and instruments for implementing
this Plan and for the conduct of its business as it deems necessary or
advisable, in its sole discretion. The Board’s interpretations of this Plan and
all determinations made by the Board pursuant to the powers vested in it
hereunder shall be conclusive and binding on all persons having any interest in
this Plan or in any awards granted hereunder. All powers of the Board shall be
executed in its sole discretion, in the best interest of the Company, not as a
fiduciary, and in keeping with the objectives of this Plan and need not be
uniform as to similarly situated individuals.



--------------------------------------------------------------------------------

(d) Delegation to Officers. To the extent permitted by applicable law, the Board
may delegate to one or more officers of the Company the power to grant Options
and other Grants that constitute rights under Delaware law (subject to any
limitations under this Plan) to employees or officers of the Company and to
exercise such other powers under this Plan as the Board may determine, provided
that the Board shall fix the terms of such Grants to be granted by such officers
(including the exercise price of such Grants, which may include a formula by
which the exercise price will be determined) and the maximum number of shares
subject to such Grants that the officers may grant; provided further, however,
that no officer shall be authorized to grant such Grants to any “executive
officer” of the Company (as defined by Rule 3b-7 under the Exchange Act) or to
any “officer” of the Company (as defined by Rule 16a-1 under the Exchange
Act). Notwithstanding anything to the contrary set forth above, the Board may
not delegate authority under this Section 1(d) to grant Stock Awards, unless
Delaware law then permits such delegation.

2. Grants. Awards under this Plan may consist of grants of incentive stock
options as described in Section 5 (“Incentive Stock Options”), nonqualified
stock options as described in Section 5 (“Nonqualified Stock Options”)
(Incentive Stock Options and Nonqualified Stock Options are collectively
referred to as “Options”), stock awards as described in Section 6 (“Stock
Awards”), stock units as described in Section 7 (“Stock Units”), stock
appreciation rights as described in Section 8 (“SARs”), and other equity-based
awards as described in Section 9 (“Other Equity Awards”), the foregoing
sometimes referred to herein collectively as “Grants” and individually as a
“Grant.” All Grants shall be subject to the terms and conditions set forth
herein and to such other terms and conditions consistent with this Plan as the
Board deems appropriate and as are specified in writing by the Board to the
individual in a grant instrument or an amendment to the grant instrument (the
“Grant Instrument”). All Grants shall be made conditional upon the
acknowledgement of the Grantee (as defined in Section 4(b)), in writing or by
acceptance of the Grant, that all decisions and determinations of the Board
shall be final and binding on the Grantee, his or her beneficiaries and any
other person having or claiming an interest under such Grant. Grants under a
particular Section of this Plan need not be uniform as among the grantees.

3. Shares Subject to This Plan.

(a) Shares Authorized. Subject to adjustment as described below, the aggregate
number of shares of common stock of the Company (“Company Stock”) that may be
issued pursuant to Grants under this Plan is 2,460,546 shares, each of which may
be issued under this Plan as an Incentive Stock Option. In addition, the number
of shares of Company Stock that may be issued pursuant to Grants under this Plan
and the number of shares of Company Stock that may be issued under this Plan as
Incentive Stock Options shall be increased annually on January 1 of each year,
commencing January 1, 2014, until the expiration of this Plan by a number equal
to the lesser of (i) 2,000,000 shares of Company Stock, (ii) an amount equal to
4% of the total number of shares of the Company’s capital stock outstanding on
such date, calculated on a common-equivalent basis, or (iii) an amount
determined by the Board. Shares issued under this Plan may be authorized but
unissued shares of Company Stock or reacquired shares of Company Stock,
including shares purchased by the Company on the open market for purposes of
this Plan.

 

2



--------------------------------------------------------------------------------

(b) Individual Limits. The maximum aggregate number of shares of Company Stock
that shall be subject to Grants made under this Plan to any individual during
any calendar year shall be 1,500,000 shares.

(c) Share Counting. If and to the extent Options or SARs granted under this Plan
terminate, expire, or are canceled, forfeited, exchanged or surrendered without
having been exercised or if any Stock Awards, Stock Units or Other Equity Awards
are forfeited, the shares subject to such Grants shall again be available for
purposes of this Plan.

(d) Adjustments. If there is any change in the number or kind of shares of
Company Stock outstanding (i) by reason of a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares, (ii) by
reason of a merger, reorganization or consolidation, (iii) by reason of a
reclassification or change in par value, or (iv) by reason of any other
extraordinary or unusual event affecting the outstanding Company Stock as a
class without the Company’s receipt of consideration, or if the value of
outstanding shares of Company Stock is substantially reduced as a result of a
spinoff or the Company’s payment of an extraordinary dividend or distribution,
the maximum number of shares of Company Stock available for issuance under this
Plan, the maximum number of shares of Company Stock for which any individual may
receive Grants in any year, the kind and number of shares covered by outstanding
Grants, the kind and number of shares issued and to be issued under this Plan,
and the price per share or the applicable market value of such Grants shall be
equitably adjusted by the Board to reflect any increase or decrease in the
number of, or change in the kind or value of, issued shares of Company Stock to
preclude, to the extent practicable, the enlargement or dilution of rights and
benefits under such Grants; provided, however, that any fractional shares
resulting from such adjustment shall be eliminated. In addition, in the event of
a Change of Control of the Company (as defined in Section 12(a)), the provisions
of Section 13 of this Plan shall apply. Any adjustment to outstanding Grants
shall be consistent with section 409A and section 424 of the Code, to the extent
applicable. Any adjustments determined by the Board shall be final, binding and
conclusive.

4. Eligibility for Participation.

(a) Eligible Persons. All employees of the Company and its parents or
subsidiaries (“Employees”), including Employees who are officers or members of
the Board, and members of the Board who are not Employees (“Non-Employee
Directors”) shall be eligible to participate in this Plan. Consultants and
advisors, as such terms are defined and interpreted for purposes of Form S-8
under the Securities Act of 1933, as amended (the “Securities Act”) (or any
successor form or rule) who perform services for the Company or any of its
parents or subsidiaries (“Key Advisors”) shall be eligible to participate in
this Plan.

(b) Selection of Grantees. The Board shall select the Employees, Non-Employee
Directors and Key Advisors to receive Grants and shall determine the number of
shares of Company Stock subject to a particular Grant in such manner as the
Board determines. Employees, Key Advisors and Non-Employee Directors who receive
Grants under this Plan shall hereinafter be referred to as “Grantees.”

 

3



--------------------------------------------------------------------------------

5. Options. The Board may grant Options to Employees, Non-Employee Directors,
and Key Advisors upon such terms as the Board deems appropriate. The following
provisions are applicable to Options:

(a) Number of Shares. The Board shall determine the number of shares of Company
Stock that will be subject to each Grant of Options to Employees, Non-Employee
Directors and Key Advisors.

(b) Type of Option and Price.

(i) The Board may grant Incentive Stock Options that are intended to qualify as
“incentive stock options” within the meaning of section 422 of the Code or
Nonqualified Stock Options that are not intended so to qualify or any
combination of Incentive Stock Options and Nonqualified Stock Options, all in
accordance with the terms and conditions set forth herein. Incentive Stock
Options may be granted only to employees of the Company or its parents or
subsidiaries, as defined in section 424 of the Code. Nonqualified Stock Options
may be granted to Employees, Non-Employee Directors and Key Advisors.

(ii) The purchase price (the “Exercise Price”) of Company Stock subject to an
Option shall be determined by the Board and may be equal to or greater than the
Fair Market Value (as defined below) of a share of Company Stock on the date the
Option is granted; provided, however, that an Incentive Stock Option may not be
granted to an Employee who, at the time of grant, owns stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company or any parent or subsidiary of the Company, unless the Exercise Price
per share is not less than 110% of the Fair Market Value of Company Stock on the
date of grant.

(iii) If the Company Stock is publicly traded, then the Fair Market Value per
share shall be determined as follows: (x) if the principal trading market for
the Company Stock is an Exchange, the last reported sale price thereof on the
relevant date or (if there were no trades on that date) the latest preceding
date upon which a sale was reported, or (y) if the Company Stock is not
principally traded on an Exchange, the mean between the last reported “bid” and
“asked” prices of Company Stock on the relevant date, as reported on the
Exchange or, if not so reported, as reported by the over-the-counter quotation
system on which the Company Stock is then quoted or as reported in a customary
financial reporting service, as applicable and as the Board determines. If the
Company Stock is not publicly traded or, if publicly traded, is not subject to
reported transactions or “bid” or “asked” quotations as set forth above, the
Fair Market Value per share shall be as determined by the Board.

(c) Option Term. The Board shall determine the term of each Option. The term of
any Option shall not exceed ten years from the date of grant. However, an
Incentive Stock Option that is granted to an Employee who, at the time of grant,
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company, or any parent or subsidiary of the Company, may
not have a term that exceeds five years from the date of grant.

 

4



--------------------------------------------------------------------------------

(d) Exercisability of Options.

(i) Options shall become exercisable in accordance with such terms and
conditions, consistent with this Plan, as may be determined by the Board and
specified in the Grant Instrument. The Board may accelerate the exercisability
of any or all outstanding Options at any time for any reason.

(ii) The Board may provide in a Grant Instrument that the Grantee may elect to
exercise part or all of an Option before it otherwise has become exercisable.
Any shares so purchased shall be restricted shares and shall be subject to a
repurchase right in favor of the Company during a specified restriction period,
with the repurchase price equal to the lesser of (i) the Exercise Price or
(ii) the Fair Market Value of such shares at the time of repurchase, or such
other restrictions as the Board deems appropriate.

(e) Grants to Non-Exempt Employees. Notwithstanding the foregoing, unless
expressly approved by the Board, Options granted to persons who are non-exempt
employees under the Fair Labor Standards Act of 1938, as amended, (the “FLSA”)
may not be exercisable for at least six months after the date of grant (except
that such Options may become exercisable, as determined by the Board, upon the
Grantee’s death, Disability (as defined in Section 5(f)(v)(C)) or Retirement (as
defined in Section 5(f)(v)(E)), or upon a Change of Control or other
circumstances permitted by applicable regulations).

(f) Termination of Employment, Disability or Death.

(i) Except as provided below, an Option may be exercised only while the Grantee
is employed by, or providing service to, the Employer (as defined in
Section 5(f)(v)(A)) as an Employee, Key Advisor or member of the Board. In the
event that a Grantee ceases to be employed by, or provide service to, the
Employer for any reason other than Disability, death, Retirement or termination
for Cause (as defined in Section 5(f)(v)(D)), except as otherwise provided by
the Board, any Option that is otherwise exercisable by the Grantee shall
terminate unless exercised within 90 days after the date on which the Grantee
ceases to be employed by, or provide service to, the Employer (or within such
other period of time as may be specified by the Board), but in any event no
later than the date of expiration of the Option term. Except as otherwise
provided by the Board, any of the Grantee’s Options that are not otherwise
exercisable as of the date on which the Grantee ceases to be employed by, or
provide service to, the Employer shall terminate as of such date.

(ii) In the event the Grantee ceases to be employed by, or provide service to,
the Employer on account of a termination for Cause by the Employer, any Option
held by the Grantee shall terminate as of the date the Grantee ceases to be
employed by, or provide service to, the Employer. In addition, notwithstanding
any other provisions of this Section 5, if the Board determines that the Grantee
has engaged in conduct that constitutes Cause at any time while the Grantee is
employed by, or providing service to, the Employer or after the Grantee’s
termination of employment or service, any Option held by the Grantee shall
immediately terminate, and the Grantee shall automatically forfeit all shares
underlying any exercised portion of an Option for which the Company has not yet
delivered the share certificates, upon refund by the Company of the Exercise
Price paid by the Grantee for such shares. Upon any exercise of an Option, the
Company may withhold delivery of share certificates pending resolution of an
inquiry that could lead to a finding resulting in a forfeiture.

 

5



--------------------------------------------------------------------------------

(iii) In the event the Grantee ceases to be employed by, or provide service to,
the Employer because of the Grantee’s Disability or Retirement, any Option that
is otherwise exercisable by the Grantee shall terminate unless exercised within
one year after the date on which the Grantee ceases to be employed by, or
provide service to, the Employer (or within such other period of time as may be
specified by the Board), but in any event no later than the date of expiration
of the Option term. Except as otherwise provided by the Board, any of the
Grantee’s Options that are not otherwise exercisable as of the date on which the
Grantee ceases to be employed by, or provide service to, the Employer shall
terminate as of such date. In the event that an Incentive Stock Option is
exercised more than 90 days after Retirement, the Option shall lose its status
as an Incentive Stock Option and shall be treated as a Nonqualified Stock
Option.

(iv) If the Grantee dies while employed by, or providing service to, the
Employer or within 90 days after the date on which the Grantee ceases to be
employed or provide service on account of a termination specified in
Section 5(f)(i) above (or within such other period of time as may be specified
by the Board), any Option that is otherwise exercisable by the Grantee shall
terminate unless exercised within one year after the date on which the Grantee
ceases to be employed by, or provide service to, the Employer (or within such
other period of time as may be specified by the Board), but in any event no
later than the date of expiration of the Option term. Except as otherwise
provided by the Board, any of the Grantee’s Options that are not otherwise
exercisable as of the date on which the Grantee ceases to be employed by, or
provide service to, the Employer shall terminate as of such date.

(v) For purposes of this Section 5(f) and Section 6:

(A) The term “Employer” shall include the Company and its parent and subsidiary
corporations, as determined by the Board.

(B) “Employed by, or provide service to, the Employer” shall mean employment or
service as an Employee, Key Advisor or member of the Board (so that, for
purposes of exercising Options and satisfying conditions with respect to other
Grants, a Grantee shall not be considered to have terminated employment or
service until the Grantee ceases to be an Employee, Key Advisor or member of the
Board), unless the Board determines otherwise.

(C) “Disability” shall mean a Grantee’s becoming disabled within the meaning of
section 22(e)(3) of the Code, within the meaning of the Employer’s long-term
disability plan applicable to the Grantee, or as otherwise determined by the
Board.

(D) “Cause” shall mean, except to the extent specified otherwise by the Board, a
finding by the Board that the Grantee (i) has breached his or her employment or
service contract with the Employer in any material respect, (ii) has engaged in
disloyalty to the Company, including, without limitation, fraud, embezzlement,
theft, commission of a felony or proven dishonesty, (iii) has disclosed trade
secrets or confidential information of the Employer to persons not entitled to
receive such information, (iv) has breached any

 

6



--------------------------------------------------------------------------------

written noncompetition or nonsolicitation agreement between the Grantee and the
Employer or (v) has engaged in such other behavior detrimental to the interests
of the Employer as the Board determines.

(E) “Retirement” shall mean a termination of employment by reason of an
Employee’s retirement at or after the Employee’s earliest permissible retirement
date pursuant to and in accordance with a regular retirement plan or the
personnel practices of the Employer.

(g) Exercise of Options. A Grantee may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company. The Grantee shall pay the Exercise Price for an Option as specified by
the Board (w) in cash, (x) with the approval of the Board, by delivering shares
of Company Stock owned by the Grantee (including Company Stock acquired in
connection with the exercise of an Option, subject to such restrictions as the
Board deems appropriate) and having a Fair Market Value on the date of exercise
equal to the Exercise Price or by attestation (on a form prescribed by the
Board) to ownership of shares of Company Stock having a Fair Market Value on the
date of exercise equal to the Exercise Price, (y) payment through a broker in
accordance with procedures permitted by applicable regulations of the Board of
Governors of the Federal Reserve System, or (z) by such other method as the
Board may approve. Shares of Company Stock used to exercise an Option shall have
been held by the Grantee for the requisite period of time to avoid adverse
accounting consequences to the Company with respect to the Option. The Grantee
shall pay the Exercise Price and the amount of any withholding tax due (pursuant
to Section 10) at the time of exercise.

(h) Limits on Incentive Stock Options. Each Incentive Stock Option shall provide
that, if the aggregate Fair Market Value of the stock on the date of the grant
with respect to which Incentive Stock Options are exercisable for the first time
by a Grantee during any calendar year, under this Plan or any other stock option
plan of the Company or a parent or subsidiary, exceeds $100,000, then the
Option, as to the excess, shall be treated as a Nonqualified Stock Option. An
Incentive Stock Option shall not be granted to any person who is not an Employee
of the Company or a parent or subsidiary (within the meaning of section 424(f)
of the Code) of the Company.

(i) Limitation on Repricing. If the Company Stock is listed on an Exchange,
unless such action is approved by the Company’s stockholders, the Company may
not (except as provided for under Section 3(d)): (A) amend any outstanding
Option granted under this Plan to provide an exercise price per share that is
lower than the then-current exercise price per share of such outstanding Option,
(B) cancel any outstanding Option (whether or not granted under the Plan) and
grant in substitution therefor new Grants under this Plan (other than
adjustments made pursuant to Section 3(d)) covering the same or a different
number of shares of Company Stock and having an exercise price per share lower
than the then-current exercise price per share of the cancelled option,
(C) cancel in exchange for a cash payment any outstanding Option with an
exercise price per share above the then-current Fair Market Value, other than
pursuant to Section 3(d), or (D) take any other action under this Plan that
constitutes a “repricing” within the meaning of the rules of the Exchange.

 

7



--------------------------------------------------------------------------------

6. Stock Awards. The Board may issue shares of Company Stock to an Employee,
Non-Employee Director or Key Advisor under a Stock Award, upon such terms as the
Board deems appropriate. The following provisions are applicable to Stock
Awards:

(a) General Requirements. Shares of Company Stock issued or transferred pursuant
to Stock Awards may be issued or transferred for cash consideration or for no
cash consideration, and subject to restrictions or no restrictions, as
determined by the Board. The Board may, but shall not be required to, establish
conditions under which restrictions on Stock Awards shall lapse over a period of
time or according to such other criteria as the Board deems appropriate,
including without limitation restrictions based on the achievement of specific
performance goals. The period of time during which the Stock Award will remain
subject to restrictions will be designated in the Grant Instrument as the
“Restriction Period.”

(b) Number of Shares. The Board shall determine the number of shares of Company
Stock to be issued or transferred pursuant to a Stock Award and the restrictions
applicable to such shares.

(c) Requirement of Employment or Service. Unless the Board determines otherwise,
if the Grantee ceases to be employed by, or provide service to, the Employer (as
defined in Section 5(f)(v)(A)) during a period designated in the Grant
Instrument as the Restriction Period, or if other specified conditions are not
met, the Stock Award shall terminate as to all shares covered by the Grant as to
which the restrictions have not lapsed, and those shares of Company Stock must
be immediately returned to the Company. The Board may, however, provide for
complete or partial exceptions to this requirement as it deems appropriate.

(d) Restrictions on Transfer and Legend on Stock Certificate. During the
Restriction Period, a Grantee may not sell, assign, transfer, pledge or
otherwise dispose of the shares of the Stock Award except to a successor under
Section 11(a). Each certificate representing a Stock Award shall contain a
legend giving appropriate notice of the restrictions in the Grant. The Grantee
shall be entitled to have the legend removed from the stock certificate covering
the shares subject to restrictions when all restrictions on such shares have
lapsed. The Board may determine that the Company will not issue a certificate
for a Stock Award until all restrictions on such shares have lapsed, or that the
Company will retain possession of certificates for Stock Awards until all
restrictions on such shares have lapsed.

(e) Right to Vote and to Receive Dividends. Unless the Board determines
otherwise, during the Restriction Period, the Grantee shall have the right to
vote shares subject to Stock Awards and to receive any dividends or other
distributions paid on such shares, subject to any restrictions deemed
appropriate by the Board, including without limitation the achievement of
specific performance goals.

(f) Lapse of Restrictions. All restrictions imposed on Stock Awards shall lapse
upon the expiration of the applicable Restriction Period and the satisfaction of
all conditions imposed by the Board. The Board may determine, as to any or all
Stock Awards, that the restrictions shall lapse without regard to any
Restriction Period.

 

8



--------------------------------------------------------------------------------

7. Stock Units. The Board may grant Stock Units representing one or more shares
of Company Stock to an Employee, Non-Employee Director or Key Advisor, upon such
terms and conditions as the Board deems appropriate, provided, however, that all
such grants shall comply with section 409A of the Code. The following provisions
are applicable to Stock Units:

(a) Crediting of Units. Each Stock Unit shall represent the right of the Grantee
to receive an amount based on the value of a share of Company Stock, if
specified conditions are met. All Stock Units shall be credited to bookkeeping
accounts established on the Company’s records for purposes of this Plan.

(b) Terms of Stock Units. The Board may grant Stock Units that are payable if
specified performance goals or other conditions are met, or under other
circumstances. Stock Units may be paid at the end of a specified performance
period or other period, or payment may be deferred to a date authorized by the
Board. The Board shall determine the number of Stock Units to be granted and the
requirements applicable to such Stock Units.

(c) Requirement of Employment or Service. Unless the Board determines otherwise,
if the Grantee ceases to be employed by, or provide service to, the Employer
during a specified period, or if other conditions established by the Board are
not met, the Grantee’s Stock Units shall be forfeited. The Board may, however,
provide for complete or partial exceptions to this requirement as it deems
appropriate.

(d) Payment with Respect to Stock Units. Payments with respect to Stock Units
may be made in cash, in Company Stock, or in a combination of the two, as
determined by the Board.

8. Stock Appreciation Rights. The Board may grant SARs to an Employee,
Non-Employee Director or Key Advisor separately or in tandem with any Option.
The following provisions are applicable to SARs:

(a) Base Amount. The Board shall establish the base amount of the SAR at the
time the SAR is granted. The base amount of each SAR shall not be less than the
Fair Market Value of a share of Company Stock on the date of Grant of the SAR.

(b) Tandem SARs. In the case of tandem SARs, the number of SARs granted to a
Grantee that shall be exercisable during a specified period shall not exceed the
number of shares of Company Stock that the Grantee may purchase upon the
exercise of the related Option during such period. Upon the exercise of an
Option, the SARs relating to the Company Stock covered by such Option shall
terminate. Upon the exercise of SARs, the related Option shall terminate to the
extent of an equal number of shares of Company Stock.

(c) Exercisability. An SAR shall be exercisable during the period specified by
the Board in the Grant Instrument and shall be subject to such vesting and other
restrictions as may be specified in the Grant Instrument. The Board may
accelerate the exercisability of any or all outstanding SARs at any time for any
reason. SARs may only be exercised while the Grantee is employed by, or
providing service to, the Employer or during the applicable period after
termination of employment or service as described in Section 5(f) above. A
tandem SAR shall be exercisable only during the period when the Option to which
it is related is also exercisable.

 

9



--------------------------------------------------------------------------------

(d) Grants to Non-Exempt Employees. Notwithstanding the foregoing, SARs granted
to persons who are non-exempt employees under the FLSA may not be exercisable
for at least six months after the date of grant (except that such SARs may
become exercisable, as determined by the Board, upon the Grantee’s death,
Disability or retirement, or upon a Change of Control or other circumstances
permitted by applicable regulations).

(e) Value of SARs. When a Grantee exercises SARs, the Grantee shall receive in
settlement of such SARs an amount equal to the value of the stock appreciation
for the number of SARs exercised. The stock appreciation for an SAR is the
amount by which the Fair Market Value of the underlying Company Stock on the
date of exercise of the SAR exceeds the base amount of the SAR as described in
Section 8(a).

(f) Form of Payment. The appreciation in an SAR shall be paid in shares of
Company Stock, cash or any combination of the foregoing, as the Board shall
determine. For purposes of calculating the number of shares of Company Stock to
be received, shares of Company Stock shall be valued at their Fair Market Value
on the date of exercise of the SAR.

9. Other Equity Awards. The Board may grant Other Equity Awards, which are
awards (other than those described in Sections 5, 6, 7 and 8 of this Plan) that
are based on, measured by or payable in Company Stock, including, without
limitation, stock appreciation rights, to any Employee, Non-Employee Director or
Key Advisor, on such terms and conditions as the Board shall determine. Other
Equity Awards may be awarded subject to the achievement of performance goals or
other conditions and may be payable in cash, Company Stock or any combination of
the foregoing, as the Board shall determine.

10. Withholding of Taxes.

(a) Required Withholding. All Grants under this Plan shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements. The Employer may require that the Grantee or other person
receiving or exercising Grants pay to the Employer the amount of any federal,
state or local taxes that the Employer is required to withhold with respect to
such Grants, or the Employer may deduct from other wages paid by the Employer
the amount of any withholding taxes due with respect to such Grants.

(b) Election to Withhold Shares. If the Board so permits, a Grantee may elect to
satisfy the Employer’s tax withholding obligation with respect to Grants paid in
Company Stock by having shares withheld up to an amount that does not exceed the
Grantee’s minimum applicable withholding tax rate for federal (including FICA),
state and local tax liabilities. The election must be in a form and manner
prescribed by the Board and may be subject to the prior approval of the Board.

11. Transferability of Grants.

(a) Nontransferability of Grants. Except as provided below, only the Grantee may
exercise rights under a Grant during the Grantee’s lifetime. A Grantee may not
transfer those rights except (i) by will or by the laws of descent and
distribution or (ii) with respect to Grants other than Incentive Stock Options,
if permitted in any specific case by the Board, pursuant to a domestic relations
order or otherwise as permitted by the Board. When a Grantee dies, the

 

10



--------------------------------------------------------------------------------

personal representative or other person entitled to succeed to the rights of the
Grantee may exercise such rights. Any such successor must furnish proof
satisfactory to the Company of his or her right to receive the Grant under the
Grantee’s will or under the applicable laws of descent and distribution.

(b) Transfer of Nonqualified Stock Options. Notwithstanding the foregoing, the
Board may provide, in a Grant Instrument, that a Grantee may transfer
Nonqualified Stock Options to family members, or one or more trusts or other
entities for the benefit of or owned by family members, consistent with
applicable securities laws, according to such terms as the Board may determine;
provided that the Grantee receives no consideration for the transfer of an
Option and the transferred Option shall continue to be subject to the same terms
and conditions as were applicable to the Option immediately before the transfer.

12. Change of Control of the Company.

(a) Change of Control. As used herein, a “Change of Control” shall be deemed to
have occurred if:

(i) Any “person,” as such term is used in sections 13(d) and 14(d) of the
Exchange Act becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the voting power of the then outstanding securities of the
Company; provided that a Change of Control shall not be deemed to occur as a
result of (A) a transaction in which the Company becomes a subsidiary of another
corporation and in which the stockholders of the Company, immediately prior to
the transaction, will beneficially own, immediately after the transaction,
shares entitling such stockholders to more than 50% of all votes to which all
stockholders of the parent corporation would be entitled in the election of
directors, or (B) the acquisition of securities of the Company by an investor of
the Company in a capital-raising transaction; or

(ii) The consummation of (A) a merger or consolidation of the Company with
another corporation where the stockholders of the Company, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such stockholders to more than 50% of
all votes to which all stockholders of the surviving corporation would be
entitled in the election of directors, (B) a sale or other disposition of all or
substantially all of the assets of the Company, or (C) a liquidation or
dissolution of the Company.

(b) Other Definition. The Board may modify the definition of Change of Control
for a particular Grant as the Board deems appropriate to comply with section
409A of the Code or otherwise.

13. Consequences of a Change of Control.

(a) Acceleration. Upon a Change of Control, unless the Board determines
otherwise, (i) all outstanding Options and SARs shall accelerate and become
fully exercisable, and (ii) all outstanding Stock Awards, Stock Units and Other
Equity Awards shall become fully vested and shall be payable on terms determined
by the Board.

 

11



--------------------------------------------------------------------------------

(b) Other Alternatives. In the event of a Change of Control, the Board may take
any of the following actions with respect to any or all outstanding Grants: the
Board may (i) determine that all outstanding Options and SARs that are not
exercised shall be assumed by, or replaced with comparable options by the
surviving corporation (or a parent or subsidiary of the surviving corporation),
and other outstanding Grants that remain in effect after the Change of Control
shall be converted to similar grants of the surviving corporation (or a parent
or subsidiary of the surviving corporation), (ii) require that Grantees
surrender their outstanding Options and SARs in exchange for one or more
payments, in cash or Company Stock as determined by the Board, in an amount, if
any, equal to the amount by which the then Fair Market Value of the shares of
Company Stock subject to the Grantee’s unexercised Options and SARs exceeds the
Exercise Price or base amount of the Options and SARs, on such terms as the
Board determines, or (iii) after giving Grantees an opportunity to exercise
their outstanding Options and SARs, terminate any or all unexercised Options and
SARs at such time as the Board deems appropriate. Such assumption, surrender or
termination shall take place as of the date of the Change of Control or such
other date as the Board may specify.

14. Limitations on Issuance or Transfer of Shares.

(a) Stockholders Agreement/Voting Agreement. The Board may require that a
Grantee execute a stockholders agreement and/or a voting agreement, in each
case, with such terms as the Board deems appropriate, with respect to any
Company Stock issued or transferred pursuant to this Plan. If such stockholders
agreement or voting agreement contains any lock-up or market standoff provisions
that differ from the provisions of Section 14(c) of this Plan, for as long as
the provisions of such agreement are in effect, the provisions of Section 14(c)
shall not apply to such Company Stock, unless the Board determines otherwise.

(b) Limitations on Issuance or Transfer of Shares. No Company Stock shall be
issued or transferred in connection with any Grant hereunder unless and until
all legal requirements applicable to the issuance or transfer of such Company
Stock have been complied with to the satisfaction of the Board. The Board shall
have the right to condition any Grant made to any Grantee hereunder on such
Grantee’s undertaking in writing to comply with such restrictions on his or her
subsequent disposition of such shares of Company Stock as the Board shall deem
necessary or advisable, and certificates representing such shares may be
legended to reflect any such restrictions. Certificates representing shares of
Company Stock issued or transferred under this Plan will be subject to such
stop-transfer orders and other restrictions as may be required by applicable
laws, regulations and interpretations, including any requirement that a legend
be placed thereon.

(c) Lock-Up Period. If so requested by the Company or any representative of the
underwriters (the “Managing Underwriter”) in connection with any underwritten
offering of securities of the Company under the Securities Act, and subject to
Section 14(a) of this Plan, a Grantee (including any successor or assigns) shall
not sell or otherwise transfer any shares or other securities of the Company
during the 30-day period preceding and the 180-day period following the
effective date of a registration statement of the Company filed under the
Securities Act for such underwriting (or such shorter period as may be requested
by the Managing Underwriter and agreed to by the Company) (the “Market Standoff
Period”). If so requested by the Company or the Managing Underwriter, the
Grantee shall enter into a separate written

 

12



--------------------------------------------------------------------------------

agreement to such effect in form and substance requested by the Company or the
Managing Underwriter. The Company may impose stop-transfer instructions with
respect to securities subject to the foregoing restrictions until the end of
such Market Standoff Period.

15. Amendment and Termination.

(a) Amendment of This Plan. The Board may amend, suspend or terminate this Plan
or any portion thereof at any time provided that (i) to the extent required by
section 162(m) of the Code, no Grant that is intended to comply with section
162(m) after the date of such amendment shall become exercisable, realizable or
vested, as applicable to such Grant, unless and until the Company’s stockholders
approve such amendment in the manner required by section 162(m); and (ii) if
shares of the Company’s capital stock are listed on the Exchange, no amendment
that would require stockholder approval under the rules of the Exchange may be
made effective unless and until the Company’s stockholders approve such
amendment. In addition, if at any time the approval of the Company’s
stockholders is required as to any other modification or amendment under section
422 of the Code or any successor provision with respect to Incentive Stock
Options, the Board may not effect such modification or amendment without such
approval. Unless otherwise specified in the amendment, any amendment to this
Plan adopted in accordance with this Section 15(a) shall apply to, and be
binding on the holders of, all Grants outstanding under this Plan at the time
the amendment is adopted, provided the Board determines that such amendment,
taking into account any related action, does not materially and adversely affect
the rights of Grantees under this Plan. No Grant shall be made that is
conditioned upon stockholder approval of any amendment to this Plan unless the
Grant provides that (i) it will terminate or be forfeited if stockholder
approval of such amendment is not obtained within no more than 12 months from
the date of grant and (ii) it may not be exercised or settled (or otherwise
result in the issuance of Company Stock) prior to such stockholder approval.

(b) Termination of This Plan. This Plan shall terminate on the day immediately
preceding the tenth anniversary of its effective date, unless this Plan is
terminated earlier by the Board or is extended by the Board with the approval of
the stockholders.

(c) Termination and Amendment of Outstanding Grants. The Board may amend, modify
or terminate any outstanding Grant, including but not limited to substituting
therefor another Grant of the same or a different type, changing the date of
exercise or realization, and/or converting an Incentive Stock Option into a
Nonqualified Stock Option. A termination or amendment of this Plan that occurs
after a Grant is made shall not materially impair the rights of a Grantee unless
the Grantee consents or unless the Board acts under Section 21(b). The
termination of this Plan shall not impair the power and authority of the Board
with respect to an outstanding Grant. The Board may at any time provide that any
Grant shall become immediately exercisable in whole or in part, free of some or
all restrictions or conditions, or otherwise realizable in whole or in part, as
the case may be.

(d) Governing Document. This Plan shall be the controlling document. No other
statements, representations, explanatory materials or examples, oral or written,
may amend this Plan in any manner. This Plan shall be binding upon and
enforceable against the Company and its successors and assigns.

 

13



--------------------------------------------------------------------------------

16. Funding of This Plan. This Plan shall be unfunded. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Grants under this Plan.

17. Rights of Participants. Nothing in this Plan shall entitle any Employee, Key
Advisor, Non-Employee Director or other person to any claim or right to be
granted a Grant under this Plan. Neither this Plan nor any action taken
hereunder shall be construed as giving any individual any rights to be retained
by or in the employ of the Employer or any other employment rights.

18. No Fractional Shares. No fractional shares of Company Stock shall be issued
or delivered pursuant to this Plan or any Grant. The Board shall determine
whether cash, other awards or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.

19. Headings. Section headings are for reference only. In the event of a
conflict between a title and the content of a Section, the content of the
Section shall control.

20. Effective Date of This Plan. This Plan shall be effective on the date on
which this Plan is approved by the Company’s stockholders.

21. Miscellaneous.

(a) Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in this Plan shall be construed to (i) limit the right of the Board to
make Grants under this Plan in connection with the acquisition, by purchase,
lease, merger, consolidation or otherwise, of the business or assets of any
corporation, firm or association, including Grants to employees thereof who
become Employees, or for other proper corporate purposes, or (ii) limit the
right of the Company to grant stock options or make other awards outside of this
Plan. Without limiting the foregoing, the Board may make a Grant to an employee,
director or advisor of another corporation who becomes an Employee, Non-Employee
Director or Key Advisor by reason of a corporate merger, consolidation,
acquisition of stock or property, reorganization or liquidation involving the
Company, the Parent or any of their subsidiaries in substitution for a stock
option or stock award grant made by such corporation. The terms and conditions
of the substitute grants may vary from the terms and conditions required by this
Plan and from those of the substituted stock incentives. The Board shall
prescribe the provisions of the substitute grants.

(b) Compliance with Law. This Plan, the exercise of Options and the obligations
of the Company to issue shares of Company Stock under Grants shall be subject to
all applicable laws and to approvals by any governmental or regulatory agency as
may be required. With respect to persons subject to section 16 of the Exchange
Act, it is the intent of the Company that this Plan and all transactions under
this Plan comply with all applicable provisions of Rule 16b-3 or its successors
under the Exchange Act and section 162(m) of the Code. It is the intent of the
Company that this Plan and applicable Grants under this Plan comply with the
applicable provisions of section 422 of the Code and that, to the extent
applicable, Grants made under this Plan comply with the requirements of section
409A of the Code and the regulations thereunder. To the extent that any legal
requirement set forth in this Plan ceases to be required under

 

14



--------------------------------------------------------------------------------

applicable law, the Board may determine that such Plan provision shall cease to
apply. The Board may revoke any Grant if it is contrary to law or modify a Grant
or this Plan to bring the Grant or this Plan into compliance with any applicable
law or regulation.

(c) Employees Subject to Taxation Outside the United States. With respect to
Grantees who are subject to taxation in countries other than the United States,
the Board may make Grants on such terms and conditions as the Board deems
appropriate to comply with the laws of the applicable countries, and the Board
may create such procedures, addenda and subplans and make such modifications as
may be necessary or advisable to comply with such laws.

(d) Governing Law. The validity, construction, interpretation and effect of this
Plan and Grant Instruments issued under this Plan shall be governed and
construed by and determined in accordance with the laws of the State of
Delaware, without giving effect to the conflict of laws provisions thereof.

Adopted by the Board of Directors:       April 12, 2013

Stockholder Approval Effective Date:    May 22, 2013

 

15